Chattels, such as farmiug implements and furniture, may be demised. So may a flock of sheep or other live animals (1 Platt on Leases, 26). These incorporeal hereditaments are but incidents when included in a grant of the realty.
At common law, a landlord might distrain for rent in arrear, but only on a demise of corporeal hereditaments (Archibald on Landlord and Tenant, marg. 106), but the landlord nevertheless might distrain for the rent of ready furnished lodgings (Newman v. Anderton, 2 Bosanquet & Puller's New Rep. 224), for the rent was holden to issue out of the realty alone. Chief Justice Mahsfibld, in the above case, *128said, “It must occur constantly that the value of demised premises is increased by the goods upon the premises, and yet the rent reserved still continues to issue out of , the house or land, and not out of the goods; for rent caunot issue out of goods.”